AO 245B (Rev. 02/08/2019) Judg_ment in a Criminiil P~tty Case (Modified)                                                                             Pa_g_e 1 of 1



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November 1, 1987)
                                       V.

                    Juan Carlos Juarez-Candela                                               Case Number: 2:19-mj-11097

                                                                                             Daniel Casillas
                                                                                             Defendant's Attorney


REGISTRATION NO. 90923298

THE DEFENDANT:
 cgj pleaded guilty to count(s) 1 of Complaint
                                             ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                       Count Number{s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)
                                                                                      --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •   TIME SERVED                                        "-           \5                         days

 cgj Assessment: $10 WAIVED                             cgj Fine: WAIVED
 cgi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, October 22 2019
                                                          ; j "·- ,~..,. D
                                                             ..       -=-=-----1,,late~
                                                                                .bJate-9f Imposition of' Sentence
                                             ....1       f
                                                         .        '   1-
                                                                  -"I,._

            ~:,
Received .,        7-J\l\l\l\u.
              DUSM                                           ocr 2 2 2019          HO~RABLE RUTH B~UDEZ MONTENEGRO
                                                ~. ..                              UNitED STATES MAGISTRATE JUDGE
                                         C        -~K. > UiS' ,,;,(' ,- CC1 •(~~-,-
                                               \_.,Lf
                                        .,OUTH!_f•~J 0 ' S T ~ ~ ,~c.:• •-C' N'A
                                        BY                                 ~ ~-~f=!-;~~-~y

Clerk's Office Copy                                                                                                                     2: 19-mj-11097
